internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate a scholarship program to provide financial assistance to individual recipients for study at an educational_organization described in code sec_170 you expect to award grants to applicants who have a strong record of academic or professional achievement in their scientific field clearly articulated research plans and hypothesis and a strong commitment to dissemination of scholarly yet accessible research additionally eligibility may include an assessment of financial need if an applicant is conducting post-doctoral work or is otherwise conducting research as part of their pursuit of an advanced degree letter catalog number 58263t your key selection criterion for individual grants is how the work of the individual fits in with your programmatic objectives specifically you will identify qualified recipients who have an expertise in a field of study that is important to your charitable purposes have a strong record of academic or professional achievement in their scientific field clearly articulated research plans and hypothesis and have a strong commitment to dissemination of scholarly yet accessible research you may also focus on identifying recipients engaged in study and research in areas in which you seek to promote learning and research or specific projects selected by your board to promote your purposes since some grants may be based on financial need applicants may be expected to document their financial need additionally applicants may be asked to provide academic transcripts professional references or examples of prior work there will be no limitations or restrictions in the selection procedures based upon race religion national or ethnic origin or other illegally discriminatory criteria your board_of directors or a person or persons to whom the board has delegated selection authority will select grant recipients a lottery system will not be used to select recipients the number and amount of individual grants that you may award will depend on your philanthropic priorities your available funds and the extent to which an individual grant component fits with the organizational grantees selected the following will not be eligible for your grants e e e your employees employees and the board_of directors of organizations controlled by one or more of your directors individuals who are related by blood or marriage to your employees or to employees or directors of organizations controlled by one or more of your directors you will maintain the records required by revrul_56_304 cum bull regarding distribution of charitable funds to individuals in some cases you will require an individual recipient to sign an agreement obligating the recipient to submit full reports on a periodic basis before any funds are disbursed in other cases if the individual is working at an organization receiving a grant from you you will require the organization to submit the reports on the activities of the individual as part of your grant agreement with the organization you will use these reports to monitor and evaluate the expenditure of funds and the progress made by each recipient furthermore you will require a supervising faculty_member research director or other appropriate_official depending on the research setting to review and approve the reports prepared by the individual recipient as required under sec_53_4945-4 any apparent misuse of funds will be promptly investigated and if funds have been misused you will require the recipient to return the funds immediately and will make no further distributions to that recipient while you have not developed criteria for renewing grants to individuals if a recipient continues to meet the eligibility criteria you may allow for an extension or make additional grant awards to or on behalf of a recipient letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power of letter catalog number 58263t attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
